Case 2:18-cv-00546-JRG Document 59-12 Filed 09/12/19 Page 1 of 4 PageID #: 3267




                       EXHIBIT 7
                          Case 2:18-cv-00546-JRG Document 59-12 Filed 09/12/19 Page 2 of 4 PageID #: 3268


                                                                                                                                                ABOUT REARDEN
                                                                                                                                                PEOPLE
                                                                                                                                                PRESS
                                                                                                                                                JOBS
                                                                                                                                                CONTACT




People
                    Steve Perlman                     2009                                                   1999
                    Founder / CEO
                                                      Steve introduces OnLive, the pioneer of on             In April, Steve deploys the world's first Digital Video
                                                      demand-gaming services, delivering real-time           Recorder (DVR), the Dishplayer satellite receiver
                                                      interactive experiences and rich media through the     on Dish Network. Within a year, over 200,000 units
                                                      Internet. Mova announced its facial capture and        were sold, almost triple the number of DVRs sold
Steve Perlman Rearden Founder & CEO, is an            animation technology will be integrated into the       by all other manufacturers combined. Dish
entrepreneur and inventor devoted to pioneering       OnLive Game Service.                                   continued to be a leader in the DVR market.
Internet, entertainment, multimedia, consumer
                                                      2008                                                   1995
electronics and communications technologies and
services. He has 30 years of technology               The first feature films using Mova's Contour Reality   Steve creates and co-founds WebTV, and was
development experience, 25 years of start-up          Capture are released: The Incredible Hulk (2008)       president and CEO for its first 4 years. He is
experience, and has been an Apple Principal           and The Curious Case of Benjamin Button (2008)         credited with introducing the first true convergence
Scientist and Microsoft Division President. He has    which won an Academy Award for Best Visual             product, combining Internet TV, interactive TV,
a track record of pioneering breakthrough             Effects. Notably, Brad Pitt's Benjamin Button          digital TV, Digital Video Recording, and games into
technologies and shaping them into media-rich,        performance was also nominated for an Academy          an integrated, simple and inexpensive consumer
mass-market products and services.                    Award and Golden Globe Award® for Best Actor for       electronics device. Twenty months after it was
                                                      the “Benjamin Button” role, which was the first time   founded, WebTV Networks is acquired by Microsoft
Steve's technology work, including the invention of
                                                      a largely computer-generated facial performance        Corporation. A financially and strategically
QuickTime, is built into every iPad, iPhone, iPod,
                                                      had reached that level of acclaim.                     successful acquisition, WebTV (renamed MSNTV
Mac, most PCs, and a wide range of video and
                                                                                                             and operated until 2013) produced over a billion
communication products and services offered by        2007
                                                                                                             dollars in revenue. Also, both of Microsoft's TV
Samsung, Sony, Microsoft, Cisco, Motorola,
                                                      OnLive and MOVA are spun out from Rearden. Ice         distribution platforms, Cable TV Foundation and
Panasonic, AT&T, Comcast, DirecTV, Dish, Time
                                                      Blink Studios becomes a part of Image Movers           IPTV, and the XBox360 hardware were created by
Warner Cable, Charter Cable, Philips, RCA,
                                                      Digital.                                               the WebTV team. WebTV products have been sold
Mitsubishi, Fujitsu and Sega. Products include
                          Case 2:18-cv-00546-JRG Document 59-12 Filed 09/12/19 Page 3 of 4 PageID #: 3269
QuickTime, Macintosh graphics and video, WebTV,        2006                                                     throughout the world, and have been deployed to
the Moxi Media Center, MOVA Contour Facial                                                                      both DirecTV and Dish Network satellite customers,
                                                       Steve introduces MOVA Contour Reality Capture,
Capture, and OnLive Cloud Gaming.                                                                               and have been retailed under license by Sony,
                                                       the first photoreal production motion capture
                                                                                                                Philips, RCA, Panasonic, Mitsubishi, Samsung,
Steve's production companies' work includes facial     system, offered as a service through Rearden's
                                                                                                                Fujitsu, Sega, Scientific Atlanta and On Command.
capture for Gravity (2013), Harry Potter and the       Mova subsidiary. Also, Steve launches woa.tv ::
Deathly Hallows (2011) and Academy Award®-             The Women of Action Network, an online HDTV              1994
winning The Curious Case of Benjamin Button            destination for active women.
                                                                                                                Steve co-founds Catapult Entertainment and was
(2008), as well as art/production design for Steven
                                                       2005                                                     its Chief Technology Officer. Catapult developed
Spielberg and Robert Zemeckis for major motion
                                                                                                                the XBand modem for Sega and Nintendo video
pictures War of the Worlds (2005), Monster House       Steve founds Rearden Studios, providing HD video
                                                                                                                game systems that online-enabled existing multi-
(2006) and Beowulf (2007); and HD video/audio          and audio services. Rearden Studios has produced
                                                                                                                player games.
editorial work for Santana, Electronic Arts and        advanced HD video tuned for internet-based
independent film.                                      distribution through woa.tv. Additionally, its clients   1990
                                                       have included Santana, Electronic Arts, and Home
Steve holds over 200 U.S. patents in an array of                                                                Steve was managing director of advanced products
                                                       Depot, and it has provided editing services for indie
communications, video, graphics, facial capture,                                                                for General Magic, where he architected its
                                                       films such as Quality of Life (2005), Hope (2005),
video gaming, software lens, and wireless power                                                                 second-generation technology, including system-
                                                       and Hanuman (2006).
technologies.                                                                                                   on-a-chip silicon deployed within the first Windows
                                                       2004                                                     CE PDAs and software-based high-speed modem
Details
                                                                                                                technology deployed by Broadcom.
                                                       Steve founds MOVA to develop advanced motion
2014
                                                       capture technology and provide world-class motion        1985
Steve unveils Artemis Networks, the pioneer of         capture services. MOVA's work has included video
                                                                                                                Steve was a principal scientist of Apple Computer,
pCell™ technology, a breakthrough approach to          game motion capture for Electronic Arts' The
                                                                                                                Inc., where he led the development efforts for much
wireless based on Rearden's DIDO technology that       Godfather, and From Russia with Love and Vivendi
                                                                                                                of the underlying multimedia technology
consistently delivers full-speed data rate to every    Universal's Eragon. Steve also co-founds Ice Blink
                                                                                                                incorporated into the color Macintosh, including
mobile device concurrently, regardless of how          Studios with renowned artist Doug Chiang. Ice
                                                                                                                Road Pizza, the enabling technology behind
many users are sharing the same spectrum at            Blink's work can be seen in major motion pictures
                                                                                                                QuickTime, that grew out of QuickScan, a
once, and is compatible with standard LTE devices.     War of the Worlds (2005), directed by Steven
                                                                                                                massively-parallel graphics animation and video
                                                       Spielberg; Monster House (2006), produced by
2013                                                                                                            decompression chip.
                                                       Steven Spielberg and Robert Zemeckis; and
Steve founds Diabots, a company developing             Beowulf (2007), directed by Robert Zemeckis.             1983-84
lifestyle solutions for Type 1 Diabetes. MOVA facial
                                                       2002                                                     Steve designed a parallel-processing graphics
                                                                                                                system at Atari. At Coleco, Steve developed a
                           Case 2:18-cv-00546-JRG Document 59-12 Filed 09/12/19 Page 4 of 4 PageID #: 3270
capture is used on two feature films, including            Steve introduces the Moxi Media Center, a low-cost     massively-parallel 3D animation chip and a
Gravity.                                                   replacement for a digital cable or satellite set-top   software-based high-speed modem.
                                                           box that integrated Digital Video Recording, Music
2012                                                                                                              1976-83
                                                           Jukebox, DVD player, and Internet Gateway into
MOVA facial capture technology is used in four             one device that wirelessly networks video, audio,      Building his first computer from a kit during high
feature films, including The Avengers and Snow             and broadband connectivity throughout the home.        school in 1976, Steve proceeded to design and
White and the Huntsman.                                    Moxi is currently deployed by Comcast, Time            build several computers, graphics/video systems,
                                                           Warner, Charter and Adelphia cable TV networks,        modems, displays, audio systems, interface
2011
                                                           among others.                                          devices and video games, as well as all kinds of
Steve publishes the first whitepaper on DIDO:                                                                     software, both for fun and for clients. Steve
                                                           2000
Distributed-Input Distributed-Output technology, a                                                                graduated from Columbia University in 1983.
novel wireless approach that enables effectively           Steve founds Rearden, an incubator of art and
unlimited spectrum density. MOVA facial capture            technologies. Also in 2000, Steve founds Moxi
technology is nominated for an Academy Award®              Digital focused on revolutionizing home
in Visual Effects, and is used in four feature films,      entertainment.
including Harry Potter and the Deathly Hallow: Part
2 and Pirates of the Caribbean: On Stranger Tides.



                                                        ABOUT REARDEN       PEOPLE      PRESS      JOBS     CONTACT
